Citation Nr: 0631918	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  96-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2. Entitlement to an increased rating for residuals of a 
fractured right femur, with one-half inch discrepancy, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1982 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, granting service connection for PTSD, 
assigning a 30 percent rating, and denying a rating greater 
than 10 percent for residuals of a right femur fracture. In 
an August 1996 supplemental statement of the case (SSOC), 
the RO increased the disability rating for PTSD from a 30 
percent to a 50 percent rating. In a January 2004 SSOC, the 
RO increased the disability rating for the veteran's right 
leg disorder to 20 percent. The veteran had a hearing before 
the Board in November 2005 and the transcript is of record. 
Subsequently, the veteran submitted more recent medical 
records along with a waiver of regional office 
consideration. 

Where the veteran has filed a notice of disagreement as to 
an RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less 
than maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision. AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in May 2006, at which 
time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims. The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 


FINDINGS OF FACT

1. The veteran's PTSD is manifested by mood disturbances 
such as depression, anger, anxiety, and irritability; 
chronic sleep disturbances; difficulty maintaining 
employment; difficulty with social interaction; and 
increasing social isolation, resulting in moderate to 
severe, but less than total, social and occupational 
impairment.

2. The veteran's right femur disability is manifested by 
asymmetric gait (due to the right limb being shorter than 
the left), mild degenerative arthritis of the right knee, 
constant pain throughout movement of the right knee, 
difficulty walking without a cane, and swelling of the right 
lower extremity after prolonged use. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code (DC) 
9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, and 
4.130, DC 9411 (2005).

2. The criteria for a disability rating higher than 20 
percent for residuals of a fractured right femur have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.71a, DC 
5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his 
behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence). The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims. The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran). 

The veteran's service-connected disabilities at issue here 
are the result of an in-service helicopter crash killing 4 
people and injuring 2. The veteran, as a result of this 
accident, suffered severe musculoskeletal injuries, to 
include a fractured right femur. His diagnosed post-
traumatic stress disorder (PTSD) is also a result of the 
helicopter crash.  In filing this claim, the veteran alleges 
that his conditions interfere with his ability to hold down 
a permanent job. 

Generally, disability evaluations are determined by the 
application of a schedule of ratings that is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155. 
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the 
requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4. The 
percentage ratings contained in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Post-Traumatic Stress Disorder (PTSD)

Here, the veteran's appeal for PTSD originates from a rating 
decision that granted service connection and assigned the 
initial rating for PTSD. Accordingly, "staged" ratings may 
be assigned, if warranted by the evidence. Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  During the pendency 
of this appeal, regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1996), including, 
effective November 7, 1996, the rating criteria for 
evaluating mental disorders.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to 
VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit. 
Karnas is inconsistent with Supreme Court and Federal 
Circuit precedent insofar as Karnas provides that, when a 
statute or regulation changes while a claim is pending 
before VA or a court, whichever version of the statute or 
regulation is most favorable to the claimant will govern 
unless the statute or regulation clearly specifies 
otherwise. Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the 
period on or after the effective date of a new regulation. 
Thus, the rule that the veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior versions 
of the applicable diagnostic codes at 38 C.F.R. § 4.71a to 
the period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time and 
(2) whether an increased rating is warranted under the "new" 
criteria at any time on or after November 7, 1996. The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective 
date of that change; the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier 
than the effective date of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim and both the old and new rating criteria 
were provided to the veteran and his representative in past 
supplemental statements of the case (SSOCs), most recently 
in June 2006. Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

January 1995 to November 7, 1996

To reiterate, only the prior version of VA's rating schedule 
can be considered for this time period.  VAOPGCPREC 3-00.  
The veteran is rated at 50 percent for this time period (as 
well as thereafter). 

Under the rating criteria for psychiatric disorders in 
effect prior to November 7, 1996, Diagnostic Code 9411 
provided a 50 percent disability where the "[a]bility to 
establish or maintain effective or favorable relationships 
with people is considerably impaired . . . [due to] 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment."  Id.

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood  v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a 
precedent opinion concluding that the term "considerable" 
was to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93.  The Board is bound by this interpretation 
of the terms "definite" and "considerable."  38 U.S.C.A. 
§ 7104(c).

A 70 percent rating under the "old" criteria requires severe 
impairment in the ability to establish and maintain 
effective or favorable relationships with people, and that 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent disability 
rating may be assigned (1) where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or (2) 
where there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
appellant was demonstrably unable to obtain or retain 
employment.  Id.  Each of these three sets of criteria is an 
independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).

The Board notes that in determining when an ascertainable 
increase occurred in the rated disability, VA must consider 
all the evidence of record; not just records from the 
pertinent time period. See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Here, all of the medical evidence, including but not limited 
to VA outpatient treatment records and VA examination 
reports and/or psychological evaluations from 1995 and 1996, 
indicate that the veteran's complaints during this time 
period stayed consistent. Specifically, his condition 
included manifestations of depression, "chronic" anger, 
difficulty sleeping, anxiety, tension, 
detachment/estrangement from people, exaggerated startle 
response especially to loud noises, difficulty getting along 
with others at work and difficulty maintaining long-term 
jobs.  It was noted that he had no suicidal ideations, 
hallucinations or delusions. He was well groomed and 
cooperative. 

The medical evidence in the record shows that from 1995 to 
1996 the veteran exhibited severe impairment in his ability 
to establish or maintain relationships with people.  He 
reported having little contact with people and no friends. 
He tended to isolate himself in his room except to go to 
work. The veteran's jobs, moreover, were short lived due to 
his lack of intersocial skills. The examinations also noted 
that the veteran lived with his girlfriend (whom he married 
in 1999) and maintained employment as a post office clerk 
for 4 years. After the termination of that employment, for 
reasons including absenteeism and cocaine use, he continued 
on to have short-lived jobs. At the time of the September 
1996 examination, the veteran was employed as a seasonal 
painter, hired for "on again, off again" work ranging from a 
few months to a few weeks at a time. 

The September 1995 and September 1996 examiners assigned the 
veteran with a Global Assessment of Functioning (GAF) score 
of 41 and 45 respectively. A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by 
the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  

The Board concludes that an increased rating of 70 percent, 
but not 100 percent, is warranted for this time period under 
the old criteria. Although the veteran isolated himself in 
his room except to go to work, he was able to maintain a 
relationship with his girlfriend. Also, while his 
psychiatric symptomatology did severely impair his ability 
to maintain long standing employment, the evidence does not 
show total occupational impairment, evidenced by at least 
one lengthy employment and continuous seasonal employment as 
a painter. 

Accordingly, the Board finds that he met the requirements 
for a 70 percent schedular rating from the date he filed his 
claim for service connection in January 1995.  Although this 
is a Fenderson situation and the veteran could, therefore, 
be assigned staged ratings for his PTSD, that would not be 
appropriate for this time period.  All the medical evidence 
shows that from 1995 to 1996 his disability had consistent 
manifestations as described above, and consequently a 70 
percent rating is warranted from the date of claim.

November 7, 1996 to Present 

For this time period, the Board can consider both the old 
and the new criteria and apply whichever is more favorable 
to the claim.  The old criteria are discussed above.

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  They assign 
ratings according to the manifestation of particular 
symptoms.  The amended formula replaced the general rating 
schedules for psychotic disorders, organic mental disorders, 
and psychoneurotic disorders where disability evaluations 
were assigned based on classification of the claimant's 
social and industrial impairment, due to the mental 
disorder, as total, severe, considerable, definite, or mild.  
The amended formula provides more objective criteria for 
assigning a disability evaluation.  Although not intended to 
liberalize rating criteria, the amended formula for rating 
mental disorders may be more beneficial to a claimant if the 
medical evidence associated with the claims file indicates 
symptoms which qualify the claimant for a higher disability 
evaluation than assigned by the RO under the prior 
regulation.  See VAOPGCPREC 11-97.

The new criteria for mental disorders provides, in pertinent 
part:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships . . . . . 
. . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting; 
inability to establish and maintain 
effective relationships. . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . 
. . . . 70

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names of 
close relatives, own occupation, or own 
name. . . . . . . . . . . . . . . . . . 
. . . . 100

38 C.F.R. § 4.130 (2005).

Again, in determining when an ascertainable increase 
occurred in the rated disability, VA must consider all the 
evidence of record; not just records from the pertinent time 
period. See Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Swanson v. West, 12 Vet. App. 442 (1999). Here, and as 
will be described in more detail below, the totality of the 
evidence shows a slight improved condition from 1999 
forward, but overall consistent manifestations of a severe 
impairment since 1995. 

VA outpatient records show that the veteran inconsistently 
attends therapy sessions, usually less than once a month, 
and inconsistently takes prescribed medications.  The VA 
examinations conducted in December 1999, April 2003 and 
November 2005 are overall consistent with each other 
throughout this time period. Most significantly, the veteran 
married his long-time girlfriend in 1999. From that time, 
the medical evidence seems to suggest his condition slightly 
improved. Specifically, although the veteran still related 
having no friends and not socializing, his isolation was not 
so severe, evidenced by his marriage and subsequent two 
children. He testified at his November 2005 hearing that his 
wife encourages him to get out of the house and interact 
with his children and friends. The veteran, however, prefers 
to stay mostly at home and his "short-fuse" interferes with 
his relationship with his children, especially his son. He 
continues to work as a seasonal painter, but due to his 
physical and intersocial limitations, his jobs are few and 
far between. 

The veteran's PTSD, according to VA examination, is 
manifested by flashbacks, nightmares, intrusive thoughts, 
extreme anger, depression, emotional numbing, difficulty 
sustaining regular employment, and sleep deprivation. VA 
examiners consistently noted that the veteran denies 
hallucinations, delusions, or suicidal ideation. They all 
note the veteran is well groomed and maintains good eye 
contact, with no inappropriate behavior and no exhibited 
memory loss. The November 2005 examiner, noted the veteran 
is "easily spooked" and has an exaggerated startle response, 
especially to loud noises. His GAF scores from 1999, 2003, 
and 2005 were 50, 55, and 50 respectively.

Under the old criteria, the veteran would be assigned a 70 
percent rating, but not a 100 percent rating. Although he 
interacts some with his wife and children, and only with 
encouragement from his wife, he has minimal contact with 
anyone else. He still works as a seasonal painter, but the 
jobs he is actually hired for are few and far between. A 100 
percent rating, under the old criteria, is not warranted. He 
prefers an isolated existence, but clearly he does not have 
a total isolated existence. Furthermore, he does not have 
symptoms such as disturbed thought or behavioral processes.  
His daily activities are not affected by symptoms such as 
fantasy, confusion, panic, or explosive periods of 
aggressiveness; he has experienced some panic-like symptoms 
that are short-term.  And, as discussed above, he is 
demonstrably able to retain employment, at least on a 
seasonal basis. 

Under the new criteria, the veteran also meets the 70 
percent criteria, but not 100 percent. He has an inability 
to maintain lengthy employment and has strained 
relationships with his family members. Although he did not 
exhibit suicidal ideation, obsessional rituals, or illogical 
speech, at least one examiner noted that the veteran 
exhibits an exaggerated startle response, is easily 
"spooked" by loud noises, and sees images of the four 
deceased friends from time to time. From the veteran's 
statements, his ability to ever leave the house appears to 
be only with the strong encouragement from his wife. He also 
testified as to his frustrations dealing with supervisors 
and co-workers who "tell [him] what to do," as evidenced by 
his poor work record. The veteran, however, clearly does not 
have total social and occupational impairment, evidenced by 
the lack of suicidal ideation, hallucinations, delusions, 
grossly inappropriate behavior, or other type of psychoses. 
Indeed all examiners consistently noted the veteran's 
cooperation, good eye-contact, proper grooming, and overall 
appropriateness. 

The Board notes that the GAF scores for this time period, 
ranging from 50-55, are a considerable improvement from 1995 
and 1996. While a GAF score of 41-50 contemplates serious 
symptoms (defined above), a GAF score of 51-60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV at 
44-47 (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). 

Here, aside from the April 2003 examination GAF score of 55, 
the veteran is consistently in the "serious" range of 41-50 
from 1995 to 2005. The GAF scores, overall, appear to 
precisely fit the veteran's situation for this time period. 
These scores suggest slight improvement of symptoms as 
opposed to the time period discussed above when the GAF 
scores were 41 and 45, but overall a continuity of serious 
symptoms.  

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that a rating higher of 70 
percent, but not 100 percent, is warranted since the initial 
filing of his claim in January 1995. Again, although the 
veteran could be assigned staged ratings, there is no 
evidence suggesting total impairment for any time period 
since that date.  

Right Femur

Unlike the veteran's PTSD claim, here, this appeal is from 
an increased rating claim, not the initial grant of service 
connection. Accordingly, for a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In general, evaluation of a service-connected disability 
involving the musculoskeletal system requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due 
to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional 
loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. See 38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on 
movement. See 38 C.F.R. 
§ 4.45.  

The veteran's residuals of a fracture of the right femur are 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255. This 
schedule provides for a 10 percent evaluation when there is 
evidence of malunion of the femur with slight knee or hip 
disability. Assignment of a 20 percent evaluation is 
warranted when there is evidence of malunion of the femur 
with moderate knee or hip disability. Assignment of a 30 
percent evaluation is warranted when there is evidence of 
malunion of the femur with marked knee or hip disability. 

The terms "moderate" and "marked" are not defined in the VA 
Schedule. Rather than applying a mechanical formula, it is 
incumbent upon the Board to arrive at an equitable and just 
decision after having evaluated the evidence. 38 C.F.R. § 
4.6. Terminology such as "moderate" and "marked" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, are not dispositive of an issue. 
All evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Applying the aforementioned criteria to the evidence, the 
Board finds that the symptomatology associated with the 
veteran's service-connected residuals of a right femur 
fracture more closely approximates the disability picture 
for a 20 percent evaluation for moderate impairment due to 
pain and limitation of the right knee. 

Since the filing of his January 1995 claim, the veteran 
underwent VA examinations in September 1995, September 1996, 
September 1998, April 2003, June 2003, and November 2005. 
His VA outpatient treatment records do not list specific 
findings in regard to the veteran's right femur condition, 
but rather show continuous complaints of pain and prescribed 
pain medication. The VA examinations consistently show that 
the residuals of his right femur fracture include 
manifestations of a right knee problem and his overall right 
limb being shorter than his left limb, causing him to walk 
with a pronounced limp. His right femur fracture has also 
slightly affected the range of motion of his right hip. 
Accordingly, the Board will consider the severity of the 
veteran's right knee and hip impairments for purposes of 
applying DC 5255, as well as any other applicable DC that 
may warrant a higher rating.



Knee Disability Ratings

The veteran's knee disability is manifested by "minimal 
degenerative arthritis", diagnosed in September 1998, with 
slight limitation of motion and pain throughout entire range 
of motion. 

Degenerative arthritis is rated under Diagnostic Code 5003 
and will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved. When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion. 38 
C.F.R. 
§ 4.71a, Diagnostic Code 5003. The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating 
is warranted for flexion limited to 45 degrees. A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees. A 20 percent disability rating is 
assigned for extension limited to 15 degrees. A 30 percent 
disability rating is assigned for extension limited to 20 
degrees. A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

Complaints of painful motion are consistent throughout past 
medical records, and there is x-ray evidence of arthritis of 
the right knee.  See 38 C.F.R. § 4.59.  However, the medical 
evidence of record does not document right knee motion 
limited to a degree warranting assignment of a compensable 
rating pursuant to Diagnostic Code 5260 or 5261. 
Specifically, the veteran's range of motion for his knee, as 
noted in a September 2003 VA examination, is 0 degrees 
extension to 120 degrees flexion. The examiner also noted 
that the veteran has pain through the entire motion and "is 
equally limited by pain and lack of endurance...it is not 
possible to state by numbers the incapacitation, in this 
case." Although the examination showed slight limitation of 
flexion (and normal extension), it was not to a compensable 
degree pursuant to DC 5260 or 5261.

The Board notes that the medical evidence only shows a 
slight knee disability, warranting a 10 percent rating under 
DC 5255. The RO, in granting an increase to 20 percent, took 
into consideration the veteran's pain throughout the entire 
range of motion of his knee and the consistent complaints 
and treatment for pain found in the VA outpatient treatment 
records. Accordingly, the Board will not disturb the 
increase granted by the RO.

In short, while the findings establish arthritis and at 
least some limitation of function, the veteran's right knee 
range of motion does not warrant a rating greater than 20 
percent under DC 5003, 5260 or 5261.

Hip Disability Ratings

The veteran's condition is currently rated under DC 5255 
which provides for ratings based on a knee or hip 
disability. As outlined above, a 10 percent, 20 percent or 
30 percent rating is assigned if the disability is slight, 
moderate or marked respectively. The hip may also be rated 
based on limitation of motion. As will be discussed below, 
the Board finds that the veteran's right hip condition does 
not warrant a rating greater than 20 percent under any 
applicable hip diagnostic code.

Normal range of motion of the hip is to 125 degrees flexion 
and to 45 degrees abduction. See 38 C.F.R. § 4.71a, Plate 
II. According to the examination records, normal external 
and internal rotation of the hip is to 60 degrees and to 40 
degrees respectively, normal extension is to 30 degrees and 
normal adduction is to 25 degrees. Under Diagnostic Code 
5252, a 10 percent disability rating is warranted for 
flexion limited to 45 degrees. A 20 percent disability 
rating is assigned for flexion limited to 30 degrees; and a 
30 percent disability rating is assigned for flexion limited 
to 20 degrees. Under Diagnostic Code 5253, a 10 percent 
disability rating is warranted for limitation of rotation 
whereas the thigh cannot toe out more than 15 degrees. A 10 
percent disability rating is also assigned for limitation of 
adduction whereas the legs cannot cross. A 20 percent 
disability rating is assigned for abduction limited beyond 
10 degrees. See 38 C.F.R. § 4.71a. Diagnostic code 5251 also 
provides for a 10 percent disability rating where extension 
is limited to 5 degrees.

There are some complaints of painful motion of the right hip 
throughout the treatment records, but x-rays taken in April 
2003 and July 2005 consistently show results within normal 
limits.

The medical evidence, additionally, does not indicate right 
hip limitation of motion warranting a compensable rating 
under Diagnostic Codes 5251, 5252 or 5253. Specifically, the 
veteran's range of motion for his right hip as of the most 
recent examination in July 2005 included flexion limited to 
120 degrees, abduction limited to 40 degrees, external 
rotation limited to 45 degrees, internal rotation limited to 
30 degrees and normal extension and adduction. The examiner 
did note that the veteran had guarding of hip movement with 
painful motion, especially on repetition. The examiner 
further opined that pain and lack of endurance additionally 
limits the right hip's range of motion by 10 to 15 degrees. 
Even taking into account the examiner's estimated further 
decrease of range of motion, the examination does not show 
limitation of any aspect of the veteran's right hip motion 
to a compensable degree pursuant to DC 5251, 5252 or 5253. 

The totality of the medical evidence, with due consideration 
of loss of function due to pain, only shows a slight right 
hip disability, warranting a 10 percent rating under DC 
5255. Other diagnostic codes such as 5250 (hip ankylosis) 
and 5254 (hip flail joint) are inapplicable here because the 
veteran's hip is not ankylosed (immobile) nor does he have a 
flail joint. Accordingly, there is no hip diagnostic code 
that allows for a rating greater than 20 percent in this 
case.


Alternative Diagnostic Codes 

No higher rating under a different diagnostic code can be 
applied. The Board notes that there is a Diagnostic Code 
dealing with the shortening of the lower extremity, namely 
DC 5275. DC 5275 provides for a rating higher than 20 
percent where the lower extremity is shortened by 21/2 to 3 
inches. In this case, VA examiners have noted a shortening 
of the right leg ranging from 1/2 inch, to 11/2 inches. A rating 
higher than 20 percent under DC 5275, clearly is not met. 

There are also other Diagnostic Codes relating to knee 
disorders, such as Diagnostic Code 5256 (ankylosis of the 
knee),  Diagnostic Code 5257 (instability of the knee) 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic), Diagnostic Code 5262 (impairment of the tibia 
and fibula) and Diagnostic Code 5263 (for genu recurvatum).  

The veteran's right knee disability is not manifested by 
instability, dislocated or removed semilunar cartilage, 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum. Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  The veteran is able to move 
his right knee, albeit with some limitation, so it is 
clearly not ankylosed.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 
4, whether or not they have been raised by the veteran. In 
this case, the Board finds no provision upon which to assign 
a rating greater than 20 percent for the veteran's right 
femur disability.

The Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326. 

Letters dated in April 2003, April 2006 and May 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). The 2003 letter told him the 
evidence must show worsening of the service-connected 
disabilities to warrant a higher rating. The 2003 letter 
also told him to identify where he had received medical 
treatment - the information needed to determine the current 
extent of his disabilities. The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims. The letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). The April and May 2006 letters, 
additionally, informed the veteran how disability ratings 
and effective dates are assigned in regard to his two 
claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
not done in this case because the VCAA was enacted during 
the pendency of the appeal. However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above. Although the notice provided to the claimant in 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim 
was readjudicated and an additional SSOC was provided to the 
veteran in January 2004.  Not only has he been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing 
of notice.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file. The claimant has at no time 
referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2005).

The RO provided multiple appropriate musculoskeletal and 
psychological VA examinations in 1995, 1996, 1998, 2003 and 
2005. There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
disabilities since he was last examined. The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records. There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, the Board may 
proceed to consider the merits of the claims, as indicated 
above.  





ORDER

Entitlement to an initial disability rating of 70 percent 
for post-traumatic stress disorder (PTSD) is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.

Entitlement to an increased rating for residuals of a right 
femur fracture, currently rated as 20 percent disabling, is 
denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


